DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 8/11/20201, are accepted and appreciated by the examiner. Applicant has amended claims 1, 15 and 18 and cancelled claim 2. Applicant’s amendments are sufficient to overcome the previous 101 and 103 rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jorge Maranto (Reg. # 76710) on 8/16/2021.

The application has been amended as follows: 
Claim 3: The system of claim [[2]] 1, wherein the stringer is present when the stringer is in a predetermined configuration and a predetermined position.

Claim 5: The system of claim [[2]] 1, wherein the processing unit is further configured to: in response to the receiver receiving the signal, determine the stringer is present; and in response to the receiver not receiving the signal, determine the stringer is not present.
Claim 10:  The system of claim 5, wherein the processing unit is further configured to provide an alert in response to the processing unit determining the stringer is not present, wherein the alert comprises the indicator of the structural integrity of the raised floor.

Claim 13: The system of claim 1, wherein the processing unit is further configured to map a grid network to the array of stringers and stanchions based on the determined status of each of the stringers, wherein the processing unit is further configured to determine an indicator of the structural integrity of the raised floor based on the grid network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 15 and 18 are allowable over the art for the reasons indicated in the non-final action mailed 5/14/2021. Specifically the allowable subject matter of previous claim 2 has been amended into all of the independent claims. Further, the amendment to claim 18 in combination with the paragraph cited on page 8 of the Applicants remarks filed 8/11/2021 precludes the use of signals per se, overcoming the previous 101 rejection. 
Dependent claims 3-14, 16-17 and 19-20 are allowable due to their dependence on allowable independent claims. Further the authorized examiner’s amendment above removes the limitations “alert unit” and “mapping unit” rendering the previous 112 a and b rejections of claims 10-13 moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896